Citation Nr: 0516072	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  02-06 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to July 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 decision by the RO in Newark, New 
Jersey, which in pertinent part, denied service connection 
for degenerative disc disease of the lumbosacral spine and 
granted service connection for bilateral hearing loss, 
evaluated as noncompensable.

The Board remanded this case in December 2003 to afford the 
veteran a video hearing before a Veterans Law Judge.  The 
hearing was conducted in April 2005 and a transcript is of 
record.

The issues of entitlement to service connection for 
degenerative disc disease of the lumbosacral spine and 
entitlement to an initial compensable rating for bilateral 
hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 1972 decision, the RO denied the veteran's 
claim of entitlement to service connection for a back 
disorder; the decision was not appealed; and it is final.
  
2.  Evidence received since the February 1972 RO decision is 
not duplicative or cumulative, and when considered by itself 
or in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSION OF LAW

The evidence received since the RO denied entitlement to 
service connection for a back disorder in February 1972 is 
new and material, and the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & West 2004).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

The VCAA essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

As explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the veteran's claim to reopen.  As such, the 
Board is satisfied that VA has complied with both the 
notification requirements, see Quartuccio v. Principi, 16 
Vet. App. 183 (2002), and the duty to assist requirements of 
the VCAA and the implementing regulations relevant to that 
portion of the veteran's appeal.

The Board also must point out that the change in definition 
resulting from the VCAA of what constitutes new and material 
evidence is inapplicable to a petition, as here, which was 
filed before August 29, 2001.  See 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  But the other 
requirements of the VCAA and implementing regulations do 
apply, although they have been satisfied.

Factual Background

The evidence on file at the time of the February 1972 
unappealed rating action which denied service connection for 
a back disorder, included the veteran's service medical 
records.

Service medical records showed that from October 1966 through 
November 1968 the veteran frequently presented with 
complaints of back pain.  An October 1966 treatment note 
stated that the veteran's back pain resulted from an old back 
injury incurred while he was playing football in high school.  
An X-ray study of the veteran's back performed in November 
1966, showed questionable spondylolisis 
L-5.  He was subsequently referred to orthopedics for an 
evaluation. 

A treatment note dated in January 1967 again revealed 
complaints of back pain.  The veteran explained that he fell 
into a hole during the night and injured his back.  The 
diagnostic impression was acute lumbar strain.  

Upon examination for release from active duty in June 1970, 
the veteran's spine was clinically evaluated as normal. 

In December 1970, the RO received a statement from the 
veteran which indicated that his back was both aggravated and 
injured while he was on active duty.  

In February 1972, the RO denied service connection for a back 
disorder.  The RO determined that the veteran had failed to 
appear for multiple VA examinations and denied his claim.  
The veteran was notified of that decision.  He did not 
appeal, and it is now final.  38 U.S.C.A. § 7105 (West 2002).  

The veteran may reopen his claim by the submission of new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

In this case, new and material evidence means evidence not 
previously submitted to VA decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
veteran's claim unless it is inherently false or untrue, or 
is beyond the competence of the person making the assertion.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence received subsequent to the February 1972 decision is 
briefly summarized below.

VA outpatient treatment notes dated from May 1999 to June 
2000 reflect treatment for a variety of disorders.  A May 
1999 treatment note reflected a diagnosis of chronic low back 
pain and sciatica.  A December 1999 treatment note reflects a 
history of an old low back injury which occurred while the 
veteran was in service.  The diagnosis was history of lower 
back injury.

During a February 2001 VA orthopedic examination, the veteran 
complained of constant pain since 1966 when he fell down a 
ravine.  He reported intermittent use of a back brace, but 
denied use of a cane or crutches.  He reported that his back 
fatigued easily, lacked resiliency and felt weak and 
occasionally stiff.  The diagnosis was degenerative disc 
disease of the lumbosacral spine.  An X-ray study of the 
lumbosacral spine, performed in conjunction with the VA 
examination, revealed anterior osteophytic lipping across the 
L1-L2, L2-L3 and L3-L4 disc spaces.  

In April 2002 the RO received a statement from each of the 
two high schools which the veteran attended.  Each high 
school reported that the veteran never played football while 
he was in attendance.

In March 2005 the veteran underwent private magnetic 
resonance imaging (MRI) testing.  The results revealed L5-S1 
central herniation with mass effect on the ventral aspect of 
the thecal sac.

The new evidence consists of records discrediting the in-
service history that the veteran had a pre-existing back 
disability, and includes the first post-service evidence of a 
back disability.  This evidence is not cumulative or 
redundant of evidence previously received, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Therefore, it is new and material, and the claim is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disorder is 
reopened.


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted, codified in part 
at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, and the VCAA amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence that 
VA will seek to provide, and which information and evidence 
the claimant is expected to provide.  And under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in his possession that pertains to a claim.

In regards to the veteran's claims on appeal, he has not 
received notice that complies with VCAA requirements.  The 
notice must meet the specificity requirements of Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  Furthermore, there is no notice of the 
provision of 38 C.F.R. § 3.159, requesting that the claimant 
provide any evidence in his possession that pertains to his 
claim.  This procedural defect must be cured before 
proceeding on the merits of the claims. 

During the veteran's April 2005 video hearing, he testified 
that he was treated for his disorders at the VA medical 
center (VAMC) in Lyons, New Jersey from 1999 to 2003 and then 
at the VAMC in Wilkes Barre, Pennsylvania from 2003 to the 
present.  The record does not reflect that the RO ever 
attempted to contain a full and complete copy of these 
treatment records.  VA has an obligation to obtain the 
treatment records.  38 U.S.C.A. § 5103A(c).

Also, during the veteran's April 2005 video hearing, he 
testified that he had a claim pending with the Social 
Security Administration (SSA) in regards to receiving 
benefits for his back disorder.  VA has an obligation to seek 
records pertinent to this claim.  38 U.S.C.A. § 5103A(b)(1) 
(West 2002); Murinscak v. Derwinski, 2 Vet. App. 363 (1992).

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
This duty includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  In regards to the veteran's claim 
of entitlement to an initial compensable rating for bilateral 
hearing loss, he last underwent a comprehensive VA 
audiological examination in February 2001, more than 4 years 
ago.  The veteran has essentially contended that his symptoms 
have worsened.  A veteran is entitled to a new VA examination 
where there is evidence that the condition has worsened since 
the last examination.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).

In regards to the veteran's back disorder, the veteran's 
service medical records are significant for frequent 
complaints of back pain and findings of questionable 
spondylolisis in November 1966 and acute lumbar strain in 
January 1967.  

There is also competent evidence which shows that a back 
disorder may be related to service.  During a February 2001 
VA orthopedic examination and during the veteran's April 2005 
hearing, he reported a continuity of back symptomatology 
since service.  Such statements can serve to satisfy the 
requirement for competent evidence that the disability may be 
related to service.  Duenas v. Principi, 18 Vet. App. 298 
(2004).  

The record also shows current treatment for a back disorder.  
It is unclear whether the currently diagnosed back disorder 
has a relationship to the complaints noted in service; 
therefore an examination is needed.

Given the competent medical evidence of a current back 
disorder, the reports of symptoms in service, and of a 
continuity of symptomatology; the Board finds that the 
veteran's back disorder claim, meets the criteria for 
obtaining a VA examination.  Such an examination is needed to 
obtain a competent opinion as to whether the veteran has a 
current back disorder which began in service.

In view of the foregoing, this case is remanded for the 
following:

1.  Notify the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claims on appeal; of 
what information or evidence the veteran 
should provide, and what information or 
evidence VA will attempt to obtain on 
his behalf; and that he should submit 
relevant evidence in his possession.  

The evidence needed to substantiate the 
claim for service connection for a back 
disability is competent medical evidence 
(usually the opinion of a doctor) that a 
current back disability is the result of 
a disease or injury in service.

The evidence needed to substantiate the 
claim for an initial compensable 
evaluation for hearing loss is that 
showing that he has hearing loss that 
meets the criteria for a compensable 
evaluation, which were set out in the 
March 2002 statement of the case.

2.  Contact the VAMC in Lyons, New 
Jersey and request they provide copies 
of all clinical records documenting the 
veteran's treatment for hearing loss and 
back disabilities from 1999 to 2003.  
Also contact the VAMC in Wilkes Barre, 
Pennsylvania, and request they provide 
copies of all clinical records 
documenting the veteran's treatment for 
hearing loss or back disabilities from 
2003 to the present.  

3.  Obtain from the Social Security 
Administration any decisions regarding 
the veteran's pending appeal for Social 
Security disability and the medical 
records considered in those decisions.

4.  Provide the veteran with a VA 
audiological examination to determine 
the severity of his service-connected 
bilateral hearing loss.  The claims 
folder must be made available to the 
examiner for the examination and the 
examination report must state whether 
such review was accomplished.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  A separate 
opinion should be provided for each ear 
along with the complete rationale for 
all opinions expressed and conclusions 
reached.

5.  Provide the veteran with a VA 
orthopedic examination.  The examiner 
must review the claims folder, and note 
such review in the examination report or 
in an addendum to the report.  The 
examiner should provide an opinion as to 
whether a back disorder, at least as 
likely as not (50 percent probability or 
more), began in service, or is otherwise 
the result of a disease or injury in 
service.  The examiner should provide a 
rationale for the opinion.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  If the veteran 
fails to report for any scheduled 
examination, a copy of the notice to 
report should be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause could result in the denial of his 
claims.

7.  Then re-adjudicate the claims, and if 
they remain denied, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


